Citation Nr: 0616866	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Roanoke, 
Virginia that, in pertinent part, denied an increase in a 
noncompensable rating for service-connected sinusitis.  In 
April 2005, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.


FINDINGS OF FACT

The competent medical evidence reflects that the veteran's 
service-connected sinusitis is manifested by three to six 
non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

The criteria for a 10 percent rating for the veteran's 
service-connected sinusitis are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6512 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 2006); see 
also Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in April 2001 and June 2005, 
the RO provided notice to the veteran regarding what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  
Although these letters do not specifically advise the veteran 
of what information and evidence is needed to substantiate 
the claim for an increased rating, the claims file reflects 
that the veteran and his representative have actual knowledge 
of the evidence needed in his case, as demonstrated by their 
written statements dated in January 2003 and February 2003 
which cite to the rating criteria of Diagnostic Code 6512.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a November 2002 
Statement of the Case (SOC), and Supplemental Statements of 
the Case (SSOCs) dated in June 2003 and December 2005.  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA outpatient treatment reports and examination reports.  
The Board notes that its April 2005 remand advised the 
veteran of the need to submit medical evidence regarding the 
frequency of incapacitating episodes of sinusitis, and our 
need for private medical records from his private physician.  
In February 2006, the veteran requested an extension of time 
to submit additional private medical records, which was 
granted, but he did not submit additional evidence.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the Board concludes below that an increased rating 
is warranted for service-connected sinusitis.  The Board 
finds that there is no prejudice to the veteran resulting 
from any defect in the VCAA notice as to the effective date 
assigned for the increased rating.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection for right frontal and maxillary sinusitis 
was established by a January 1970 rating decision.  The 
disability current carries a noncompensable evaluation.  The 
veteran contends that his sinusitis is more disabling than 
currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

The veteran's sinusitis is evaluated pursuant to the criteria 
found at 38 C.F.R. 
§ 4.97, Diagnostic Code 6512.  Under this Code, a 
noncompensable (0 percent) evaluation is warranted when 
sinusitis is detected by X-ray only.  A 10 percent evaluation 
is warranted for one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is required when there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514.

Private medical records dated from 2000 to 2002 are partly 
illegible, and reflect episodic treatment, including 
antibiotics, for sinusitis and nasal congestion.  In June 
2002, the veteran had mild congestion, and the examiner 
prescribed Allegra.

At a May 2001 VA examination, the veteran complained of 
swelling on the right side of his face, increased congestion 
during winter months, and thick yellow to greenish mucus from 
the nasal area.  He also complained of right-sided headaches 
and post-nasal drip.  He reported interference with nasal 
breathing, purulent discharge, and dyspnea on exertion.  
Treatments included over-the-counter sinus nasal sprays.  He 
reported that his symptoms increased from September to June.  
He reported that he had a cough with yellowish-greenish 
phlegm when he had an infection.  On examination of the nose, 
the turbinates were enlarged, and yellowish discharge was 
present, right greater than left.  The sinuses were not 
tender to palpation and percussion.  A sinus X-ray study was 
negative and showed that the paranasal sinuses were well-
aerated.  The diagnostic impression was negative findings 
involving both nasal bones and paranasal accessory sinuses.  
The clinical diagnoses were sinusitis, diagnosed in 1967, and 
acute sinusitis with flare-ups of the condition and use of 
over-the-counter medication, with a normal sinus X-ray study.

By a letter dated in December 2002, a private physician, 
G.C., MD, stated that the veteran had been his patient for 
quite some time, and had recurrent problems with his sinuses.  
He said the veteran had chronic complaints of nasal 
congestion and headaches which responded poorly to 
antibiotics and decongestants.  He stated, "I believe that 
according to DC 6512 he qualifies for disability, having had 
more than 3 episodes of incapacitating sinusitis per ear 
[sic]."  He noted that the veteran was also treated by 
another physician for these complaints.

By a statement dated in February 2003, the veteran's 
representative contended that a 30 percent rating should be 
assigned for service-connected sinusitis based on three or 
more incapacitating episodes per year, and antibiotic 
treatment with little relief of symptoms.

At a June 2005 VA examination, the veteran complained of 
chronic sinus complaints during the winter months.  He 
described interference with nasal breathing, and said he took 
a nasal steroid, which helped.  He said that during the 
winter months he had a yellowish nasal discharge which went 
down into his throat and made him cough.  He reported 
rhinorrhea.  He said that during symptomatic periods, he had 
most of his symptoms in the right frontoethmoid region with 
headaches.  He also said that in the winter he was frequently 
bothered by allergic attacks which were almost constant.  He 
took antibiotics three to four times per year during the 
winter months.  On examination of the nose, there was 
erythema of the inferior turbinates and septum.  There was no 
septal deformity, polyps, or purulence of the nose.  There 
was a mild, 20 percent obstruction bilaterally consistent 
with inferior turbinate hypertrophy, and he had no evidence 
of current acute sinusitis.  The diagnostic impression was 
chronic right frontal sinusitis.  The examiner added that it 
was difficult to assess the veteran's sinusitis without a 
diagnostic computed tomography (CT) scan during a symptomatic 
period, and that he based his opinion on the veteran's 
reported history.

In a subsequent June 2005 addendum, a VA examiner noted that 
the claims file had been reviewed, and that previous X-ray 
studies and a CT scan of the sinuses were negative.  The 
veteran was not currently taking medication for sinusitis.  
The examiner added that the veteran had never required bed 
rest for sinusitis but stated that he used antibiotics three 
to four times per year during the winter months, but there 
was no evidence to confirm this in his claims file.

In the judgment of the Board, the veteran's service-connected 
sinusitis produces three to six non-incapacitating episodes 
of sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  This supports a 10 percent 
rating under Diagnostic Code 6512.  Despite the statement by 
the veteran's private physician, Dr. C., to the effect that 
the veteran has three "incapacitating" episodes of 
sinusitis per year, there is no evidence of any episodes of 
sinusitis which require bed rest and treatment by a physician 
and which require prolonged (lasting four to six weeks) 
antibiotic treatment.  Hence, the Board finds that the 
medical evidence does not show that the veteran has a level 
of impairment which would warrant more than a 10 percent 
rating for sinusitis under Diagnostic Code 6512, since the 
medical evidence does not show that the veteran has three or 
more incapacitating (requiring bed rest) episodes of 
sinusitis per year, or that he has more than six non-
incapacitating episodes of sinusitis per year.

In sum, the Board finds that an increased 10 percent rating 
for sinusitis is warranted. The benefit-of-the-doubt rule has 
been considered when granting this benefit.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

An increased rating of 10 percent for sinusitis is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


